This document was signed electronically on December 11, 2019, which may be different from its
entry on the record.



IT IS SO ORDERED.

Dated: December 11, 2019




                        UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

 In re                                        )
                                              ) Case No. 19-52510
 2265 ENTERPRISE EAST LLC,                    )
                                              ) Chapter 11
                      Debtor.                 )
                                              ) Judge Alan M. Koschik
                                              )
                                              )

                 SCHEDULING ORDER FOR EVIDENTIARY HEARING
                         ON (I) MOTION TO SELL, AND
           (II) MOTION TO DISMISS CASE AND FOR RELIEF FROM STAY

       On October 28, 2019, debtor 2265 Enterprise East LLC (the “Debtor”) filed its motion
(Docket No. 16) (the “Sale Motion”) to (i) authorize the retention of Kiko Company and (ii)
authorize the auction sale of the real estate commonly known as 2265 East Enterprise Parkway,
Twinsburg, Ohio, free and clear of liens.

        On November 14, 2019, secured creditor Keystone Real Estate Lending Fund LP (the
“Creditor”) filed its Motion to Dismiss Case, or Alternatively for Relief from Stay (Docket No.
24) (the “Motion to Dismiss”). The Creditor also filed an objection to the Sale Motion on that
day. (Docket No. 26.)




19-52510-amk      Doc 48     FILED 12/11/19      ENTERED 12/11/19 15:41:32          Page 1 of 3
      The Court held a hearing on the Sale Motion and the Motion to Dismiss on November 26,
2019. Participating were:

       Thomas W. Coffey and              as counsel for         Debtor 2265 Enterprise East
       Robert D. Barr                                           LLC

       Christina C. Tizzano              as counsel for         Interested Party James P. Breen

       Robert W. McIntyre and            as counsel for         Creditor Keystone Real Estate
       Benjamin D. Carnahan                                     Lending Fund LP

       Gus Kallergis                     as counsel for         State Court Receiver Zachary B.
                                                                Burkons

       Scott R. Belhorn                  as counsel for         Daniel M. McDermott, United
                                                                States Trustee for Region 9

        Based on the representations of counsel at the hearing and the law governing motions to
dismiss chapter 11 cases and/or for relief from stay, an evidentiary hearing will be necessary to
rule on the Motion to Dismiss, including its alternative relief sought of relief from stay.

       Furthermore, it appears that many of those same factual issues will or likely will be
germane to the Sale Motion. Therefore, the Court finds it efficient to schedule a consolidated
evidentiary hearing on the Motion to Dismiss and the Sale Motion.

       Based on the foregoing,

       IT IS HEREBY ORDERED THAT:

1.     All discovery in this matter shall be completed no later than January 3, 2020.
       Furthermore, without need for further request, each party shall provide to the other the
       results of any appraisal such party obtains regarding the Debtor’s real estate, as well as
       the identity and curriculum vitae of the appraiser(s).

2.     No later than January 7, 2020, counsel shall jointly file with the Court a list of all facts
       and legal conclusions that are not in dispute in this contested matter and to which the
       parties stipulate, including any exhibits the parties agree are authentic.

3.     No later than January 10, 2020, counsel shall file with the Court and exchange with
       each other a list of all witnesses they intend to call at the evidentiary hearing.

4.     No later than January 10, 2020, counsel are to exchange with each other all documents
       they intend to introduce into evidence at trial. The Creditor’s exhibits shall be marked
       “Keystone Exhibits” and identified by letters, and the Debtor’s exhibits shall be marked
       “Debtor’s Exhibits” and identified by numbers.



                                                 2


19-52510-amk      Doc 48      FILED 12/11/19         ENTERED 12/11/19 15:41:32         Page 2 of 3
5.      No later than January 10, 2020, counsel shall exchange with each other and submit to
        Chambers via email to AMK-PFFCL@ohnb.uscourts.gov their proposed findings of fact
        and conclusions of law. Counsel shall cite to all relevant legal authority in support of
        their proposed legal conclusions.

6.      No later than January 14, 2020, at 4:00 p.m., each counsel shall provide one (1) copy to
        the Clerk’s Office and two (2) copies to Chambers of their respective set of trial exhibits,
        in binders, tabbed and clearly identified.

7.      Unless the Motion to Dismiss and the Sale Motion are both previously reported to the
        Court as resolved, the evidentiary hearing on both motions shall begin on January 16,
        2020, at 9:30 a.m., in Room 260 of the John F. Seiberling Federal Building & U.S.
        Courthouse, 2 South Main Street, Akron, Ohio. If necessary, the hearing will continue on
        Friday, January 17, 2020.

        If a party fails to comply with the requirements of this Order regarding timely filing of
        witness lists or the timely exchange or submission of exhibits, then the Court, at its
        discretion, may preclude that party from introducing exhibits and/or calling witnesses.

                                               ###

cc (all via electronic mail):

        Thomas W. Coffey and        as counsel for     Debtor 2265 Enterprise East LLC
        Robert D. Barr
        Christina C. Tizzano        as counsel for     Interested Party James P. Breen

        Robert W. McIntyre and      as counsel for     Creditor Keystone Real Estate Lending
        Benjamin D. Carnahan                           Fund LP

        Gus Kallergis               as counsel for     State Court Receiver Zachary B. Burkons

        Scott R. Belhorn            as counsel for     Daniel M. McDermott, United States
                                                       Trustee for Region 9




                                                 3


19-52510-amk       Doc 48       FILED 12/11/19       ENTERED 12/11/19 15:41:32           Page 3 of 3
